Opinion by
Ford, J.
An examination of the papers disclosed that only one item, Sill, consisting of earthenware figures, 1}{ inches high, was appraised at a higher value than that at which it was entered. The figures were entered at 6 cents each, Hong Kong dollars, and -were appraised at 12 cents each, Hong Kong dollars. At the trial, a member of the importing firm testified that, prior to entry, the shipper of the merchandise “wrote a letter to me and he said six and a half cents, then I said too high. Then he wrote a letter to me giving the'pricelist, *479six cents”; that, prior to placing the order for the involved merchandise, he received a second pricelist; and that he did not remember whether he showed the pricelist to the customs officials prior to entry, since he was taken sick and had given all the papers to the customhouse broker. A member of the brokerage firm testified that he had received the invoice and bill of lading from the importer and that, prior to making entry, had submitted them to the customs examiner for value verification. Although neither witness specifically stated that the two pricelists, exhibit 1 and collective exhibit 2, respectively, were submitted to the appraiser, exhibit 3 contained the following statement: “I submit consular invoice No. 2316 dated 5/16/52 certified at Hong Kong covering merchandise now arrived, and of which entry is to be made at this port, together with all papers, documents, correspondence, and.other information not previously presented relative to the value of the merchandise.” In view of the foregoing, the court held that it was reasonable to assume that the two pi’icelists were submitted to the appraiser at the time the invoice and bill of lading were submitted. On the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.